

113 S1869 IS: Keeping Our Promise to Our Military Heroes Act
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1869IN THE SENATE OF THE UNITED STATESDecember 19, 2013Ms. Ayotte (for herself, Mr. Graham, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo repeal section 403 of the Bipartisan Budget Act of 2013, relating to an annual adjustment of retired pay for members of the Armed Forces under the age of 62, and to provide an offset.1.Short titleThis Act may be cited as the Keeping Our Promise to Our Military Heroes Act.2.Repeal of reductions made by Bipartisan Budget Act of 2013(a)RepealSection 403 of the Bipartisan Budget Act of 2013 is repealed as of the date of the enactment of such Act.(b)Social Security
		number required To claim the refundable portion of the child tax
		credit(1)In
		generalSubsection (d) of
		section 24 of the Internal Revenue Code of 1986 is amended by adding at the end
		the following new paragraph:(5)Identification
		  requirement with respect to taxpayer(A)In
		  generalParagraph (1) shall not apply to any taxpayer for any
		  taxable year unless the taxpayer includes the taxpayer’s Social Security number
		  on the return of tax for such taxable year.(B)Joint
		  returnsIn the case of a joint return, the requirement of
		  subparagraph (A) shall be treated as met if the Social Security number of
		  either spouse is included on such
		  return.(C)LimitationSubparagraph (A) shall not apply to the extent the tentative minimum tax (as defined in section 55(b)(1)(A)) exceeds the credit allowed under section 32..(2)Omission treated
		as mathematical or clerical errorSubparagraph (I) of section
		6213(g)(2) of the Internal Revenue Code of 1986 is amended to read as
		follows:(I)an omission of a correct Social Security
		  number required under section 24(d)(5) (relating to refundable portion of child
		  tax credit), or a correct TIN under section 24(e) (relating to child tax
		  credit), to be included on a
		  return,.(3)Conforming
		amendmentSubsection (e) of section 24 of the Internal Revenue
		Code of 1986 is amended by inserting with respect to qualifying children after
		Identification
		requirement in the heading thereof.(4)Effective
		dateThe amendments made by this subsection shall apply to taxable
		years beginning after the date of the enactment of this Act.